Citation Nr: 0009831	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-27 779	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey








THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including substance abuse.  








INTRODUCTION

The veteran served on active military duty from September 
1979 to May 1980.  

Previously, in November 1998, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim to the Newark, New 
Jersey, regional office (RO) to obtain pertinent medical 
records identified by the veteran.  Following completion of 
the remand instructions to the extent possible, the RO, in 
March 2000, returned the veteran's case to the Board.  


FINDINGS OF FACT

1.  The veteran did not file a claim for service connection 
for substance abuse on or before October 31, 1990.  

2.  No competent evidence has been received which associates 
drug addiction with a service-connected disability.  

3.  No competent evidence has been received which associates 
any psychiatric disorder (other than substance abuse) that 
the veteran may have (including a mood disorder) with his 
active military duty.  


CONCLUSION OF LAW

The claim of service connection for a psychiatric disorder, 
including substance abuse, is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999); VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 2-97 
(Jan. 16, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that 
his psychiatric symptoms, including headaches, dizziness, 
memory loss, and depression, began during his active military 
duty and have continued since that time.  According to the 
service medical records, in November 1979 and January 1980, 
the veteran complained of dizziness.  He reported no history 
of an injury.  No findings of a psychiatric disorder were 
made.  The remainder of the service medical records are 
negative for complaints of, treatment for, or findings of a 
psychiatric disorder.  In fact, at the separation examination 
which was conducted in April 1980, the veteran specifically 
denied ever having experienced dizziness or fainting spells, 
frequent or severe headaches, frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, or periods of unconsciousness.  
This evaluation demonstrated that the veteran's psychiatric 
system was normal.  Furthermore, a mental status evaluation 
completed on the same day as the separation examination 
demonstrated that the veteran's behavior was normal, that he 
was fully alert, that he had a level (and not a depressed) 
mood, that he had a clear thinking process, and that he had 
normal thought content and good memory.  Impressions included 
the conclusions that the veteran had no significant mental 
illness and that he was mentally responsible, was able to 
distinguish right from wrong, was able to adhere to the 
right, had the mental capacity to understand and participate 
in Board proceedings, and met the required retention 
standards.  

In May 1980, the veteran was discharged from active military 
service.  According to the post-service medical records, the 
veteran was hospitalized for four days between July and 
August 1995 for treatment for the following Axis I 
diagnoses:  a substance-induced mood disorder, dysthymia, an 
adjustment disorder with depressed mood, and cocaine 
dependence.  

Thereafter, in March 1996, the veteran was hospitalized for 
one week for treatment for the following Axis I 
diagnoses:  cocaine abuse dependence, rule-out a 
substance-induced mood disorder, and rule-out dysthymic 
disorder as well as the Axis II diagnosis of a personality 
disorder not otherwise specified.  In light of the fact that 
the veteran was not a homicidal or suicidal risk and was 
"just merely" angry and frustrated (about having to wait to 
be admitted into the Substance Abuse Treatment Program and 
believing that he did not receive appropriate treatment) and 
that he was not acutely psychotic, he was discharged against 
medical advice without medications.  

Almost one week later, the veteran was hospitalized for 
11 days for treatment for the following Axis I 
diagnoses:  cocaine abuse/dependence, rule-out a 
substance-induced mood disorder, and rule-out a depressive 
disorder not otherwise specified as well as the Axis II 
diagnosis of a personality disorder not otherwise specified.  
During the hospitalization, the veteran reported that he had 
begun smoking pot in high school and various other substances 
when he entered the military in 1979.  He was discharged from 
the hospitalization into his own custody with medication and 
was referred to the Substance Abuse Outpatient Rehabilitation 
Program (where he was instructed to go daily).  

At a VA miscellaneous neurological disorders examination 
conducted in May 1997, the veteran reported that his major 
difficulty was depression and dizziness, which he "dated to 
when he was in the service."  The veteran asserted that he 
was "introduced" to cocaine in the service, did have some 
difficulty with it, but is now "off this drug."  The 
veteran described some improvement with his depressive 
symptoms with the medication that had been prescribed but 
also explained that this medicine caused him to experience 
some dizziness during the day.  The examiner concluded that 
the veteran's major difficulty is "depression accompanied by 
dizziness and tension headaches."  

On the same day, the veteran underwent a VA mental disorders 
examination at which time he denied having a history of a 
nervous condition prior to service, any conflicts with 
authority, or psychiatric treatment "as a youngster."  
Additionally, the veteran admitted that he did "abuse" 
alcohol while he was in high school.  He asserted that he had 
begun using cocaine in service.  However, the veteran also 
reported at the examination that he "suffers from feelings 
of depression which he first noted in childhood and later in 
the service" and that he has used cocaine as a device to 
fight these feelings.  He reported that he was hospitalized 
for depression as early as 1993.  The examiner diagnosed, on 
Axis I, a depressive disorder "seen as secondary to his 
long-standing personality disorder;" on Axis II, a dependent 
type personality disorder; and, on Axis III, cocaine abuse.  

Thereafter, the veteran was hospitalized for approximately 
one week between June and July 1997 for treatment for the 
following Axis I diagnoses:  substance-induced mood disorder, 
cocaine dependence, and alcohol abuse.  The attending 
physician found no evidence of a thought disorder, noted that 
the veteran's judgment (but not his memory) appeared to be 
impaired, and concluded that the veteran "did not seem to 
accept that he had a problem with drugs and alcohol."  The 
veteran, who was found not to be psychotic, was discharged 
upon his request.  He stated that he would go to the East 
Orange VAMC to try to get admitted into its drug 
rehabilitation program (preferably on an outpatient basis).  
On discharge, the veteran was given a one-month supply of 
medication.  

On the day following this discharge, the veteran was 
re-admitted at the same VA medical facility (for one week) on 
a voluntary basis.  A mental status evaluation completed 
during the hospitalization, which showed the veteran to have 
some insight but impaired judgment, resulted in the diagnoses 
of cocaine dependence and alcohol abuse.  On his request, he 
was discharged, at which time he said that he would seek help 
with his drug problem at the East Orange facility.  On 
discharge, the veteran was given a two-week supply of 
medication.  

In July 1999, the veteran was hospitalized for one week for 
treatment for the following Axis I 
diagnoses:  substance-induced mood disorder and continuous 
cocaine dependence.  No Axis II or Axis III diagnoses were 
found.  During this hospitalization, the veteran reported 
that he has been using drugs (e.g., smoking cocaine) for 
15 years and that he spends approximately $15,000 per month 
on drugs.  He was discharged with a two-week supply of 
medication and with instructions to obtain follow-up 
outpatient treatment at the Substance Abuse Treatment Program 
at the East Orange VA Medical Center (VAMC).  

As a review of these pertinent medical records illustrates, 
the veteran has been accorded various psychiatric diagnoses.  
However, the most recent psychiatric evaluation, which was 
completed during the July 1999 hospitalization, provided 
diagnoses of a substance-inducted mood disorder and 
continuous cocaine dependence.  

With regard to the diagnosis of cocaine dependence, the Board 
notes that a complete and thorough review of the claims 
folder indicates that the veteran's service connection claim 
was received at the RO in March 1996.  As to such claims 
filed after October 31, 1990, the law prohibits an award of 
VA compensation for disability due to drug abuse, whether the 
claim is based on direct or secondary service connection.  
38 U.S.C.A. §§ 105(a), 1131 (West 1991); 38 C.F.R. §§ 3.301, 
3.310(a) (1999); VAOPGCPREC 2-97 (Jan. 16, 1997); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

However, a claimant may be granted service connection for 
purposes of obtaining VA benefits other than compensation, if 
entitlement to secondary service connection for drug abuse is 
demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-
98 (Feb. 10, 1998); Barela v. West, 11 Vet. App. 280 (1998).  
Significantly, however, in the present case, the veteran has 
no service connected disability which may be used as a basis 
for a grant of service connection for drug abuse.  Therefore, 
the claim for service connection for drug addiction must be 
denied.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); and VAOPGCPREC 2-98 (February 10, 1998).

With regard to the current diagnosis of a mood disorder, the 
Board notes that, as discussed above, competent medical 
evidence of a nexus between current disability and the 
veteran's military service is required for a finding of a 
well-grounded claim.  See Jones v. Brown, 7 Vet.App. 134 
(1994).  Such evidence is lacking in this case.  No one with 
medical expertise has provided an opinion that the veteran 
has a psychiatric disorder (specified as a mood disorder) 
which had its onset during service or was the product of 
continued symptoms since service.  Consequently, the 
veteran's claim of service connection for a psychiatric 
disorder, including substance abuse, must be found to be not 
well grounded.  Caluza, supra.  


ORDER

Service connection for a psychiatric disorder, including 
substance abuse, is denied.  



		
	THERESA M. CATINO
	Acting Member,
	Board of Veterans' Appeals



 

